No.                   6*(&/5                                ORIGINAL
                 IN    THE   COURT    OF    CRIMINAL         APPEALS




                         TIMOTHY      DEWAYNE         PULLINS
                                                                               RECEIVED..
                             Petitioner/             Pro-Se
                                                                             COURT OF GRIB'AL APPEALS

                                                                                 JUL 30 2015
                             THE   STATE        OF   TEXAS
                                                                             Abe? Ac^ysi (t :»«-?•>
                               Respondent




             PRO-SE    PETITION      FOR    DISCRETIONARY            REVIEW




On  Petition For  Discretionary   Review  from the Twelfth Judicial
Court  Of   Appeals  District   Of Texas in Appeal No. 12-13-00330-
CR.   affriming the judgement          of       the 7th Judicial District Court
of  Smith  County/ Texas in cause No.                  007- 0509-13/          the Honorable
Judqe Kerry L. Russell/ presiding.



                         FILED IN
               COURT OF CRIMINAL APPEALS                      Timothy Dewayne Pullins
                                                              Petitioner/ Pro-Se
                        JUL SO 2315                           Coffield Unit-TDCJ-CID
                                                              2661    F.M.    2054
                                                              Tennessee Colony/          Tx.
                      Abel Acosta, Clerk
                                                              75884




          Non- Capital       Case —        Oral       Arguments        Reserved




                                       -    i   -
                                      No.

                           IN   THE   COURT   OF    CRIMINAL          APPEALS




                                  TIMOTHY     DEWAYNE          PULLINS
                                       Petitioner/            pro-se




                                      THE   STATE       OF    TEXAS
                                            Respondent

     TO    THE   HONORABLE      JUSTICES     OF    THE       COURT OF    CRIMINAL   APPEALS:


Now Comes,         TIMOTHY DEWAYNE PULLINS/ pro-se,                      hereafter "Petitioner"
pursuant to RULE 66.1 of the TEXAS                            RULES OF APPELLATE PROCEDURE/
and        respectfully         petitions         this        Honorable     Court    to exercise
it's        discretion       to    review         the        opinion     and decision rendered
by        the    Twelfth    Judicial        District            Court     Of Appeals in appeal
No.    12-13-00330 - CR/           affirming the judgement of the 7th Judicial
District Court of Smith County/                     Texas,       in cause No. 007-0509-13.
Hereinsupport Petitioner will respectfully show:




                                              -    li    -
                                               TABLE      OF    CONTENTS



                                                                                                      PAGE

TABLE     OF    CONTENTS                                                                              iii

INDEX OF AUTHORITIES                                                                                  iv,

STATEMENTS           REGARDING           ORAL    ARGUMENTS                                            1

STATEMENT        OF       THE     CASE                                                                1

STATEMENT        OF       PROCEDURAL           HISTORY         ....                                   2


GROUNDS        FOR     REVIEW:

1.   WHETHER         THE     COURT OF          APPEALS         IN THE          INTEREST OF

     JUSTICE         SHOULD        HAVE       EXERCISED         IT'S          DISCRETION,
     CONSIDERED             APPELLANT'S          PRO-SE         ARGUMENTS          AND       AL
     LOWED      APPEAL           WITH    ATTORNEY         AFTER          APPEAL    COUNSEL
     FILED      ANDERS           BRIEF?

2.   WHETHER         THE     COURT       OF    APPEALS         WAS       CORRECT       IN CON
     CLUDING         THE     EDIDENCE          WAS    LEGALLY            SUFFICIENT          TO
     ESTABLISH            APPELLANT           COMMITTED         AGGRAVATED             ROBBERY
     AS   ALLEGED           BY    THE    INDICTMENT?

3.   WHETHER         THE     COURT      OF     APPEALS         WAS       CORRECT       IN    CON
     CLUDING         THAT        APPELLANT"S         FAILURE             TO   OBJECT        TO    NON-
     CONTEXTUAL             EXTRNEOUS         OFFENSE          EVIDENCE          WAS    NOT
     PROPERLY          PRESERVED          FOR    APPEAL?

4.   WHETHER         THE     COURT      OF     APPEALS         WAS       CORRECT       IN    CON-
     THAT      APPELLANT           RECEIVED          EFFECTIVE            ASSISTANCE             OF
     COUNSEL         AT     TRIAL?



ARGUMENTS        . .

PRAYER

CERTIFICATE            OF    MAILING

CERTIFICATE            OF    SERVICE


APPENDIX:


A. Twelfth Court Of Appeals Opinion.




                                                      -   in         -
                                         INDEX    OF    AUTHORITIES
CASES                                                                                     PAGES

ALBRECHT           V.    STATE,
48&S.W.2d 97                 (Tex .Crim .App. 1972)                                       6
BLEDSOE       V-        STATE,
178 S.W.3d 824 (Tex.Crim.App. 2005)                                                       3
BONE    V.    STATE,
77 S.W.3d 828 (Tex.Crim.App. 2002)                                                        7
DRICHOS       V.        STATE,
152 S.W.3d 630 (Tex.App. Texarkana 2004)                                                  4
EX    PARTE        GARDNER,
959 S.W.2d 189 (Tex.Crim.App. 1989)                                                       4,8
GOODSPEED V.                 STATE,
187 S.W.3d 390 (Tex.CRIM-APP. 2005)                                                       7
GREEN    V-        STATE,
137 S.W.3d 356 (Tex-App.Austin 2004)                                                      4,5,8
HIGH    V.    STATE,
573 S.W.2d 807 (Tex.Crim.App.           1978)                           2
MCFARLAND           V.       STATE,
845 S.W.2d 824 (Tex.Crim.App. 1982)                                                       6
MOORE    V.        STATE,
694 S.W.2d 528     (Tex.Crim. App.             195)                         7
RANEY V.           STATE,
958 S.W.2d 867 (Tex. App. - Waco 1997)                                                    7
RYLANDER V.              STATE,
101 S.W.3d 107 (Tex.Crim App.                          2003)                              6
SCHEANETTE V.                STATE,
813 S.W.2d 503 (Tex.Crim.App. 1991)                                                       3,5
STEPHENSON V.                STATE,
255 S.W.3d 652                  (Tex.Crim.App           Ft. Worth 2008)                   6
WADE    V.    STATE,
814 S.W.2d 763 (Tex.App.-Waco 1991)                                                       6
WILLIAMS           V.    STATE,
273 S.W.3d 200 (Tex.Crim.App. 2008)                                                       5
                                                  FEDERAL

ANDERS       V .    CALIFORNIA,
386 U.S. 738,       87 S. Ct. 1396,   L.ED.2d, 403 1967).                     2
MARTIN       V.     U.S.,
129 S.CT.           211         (2000)                                                    4
STRICKLAND              V.   WASHINGTON,
466 U.S. 668,       105 S. Ct. 1965 (1984)                                    6,7,8
                                      STATUTES     RULES         AND   CODES
TEXAS RULES OF APPELLATE PROC.,                           RULE         66.1    ........   -   i -
TEXAS RULES OF APPELLATE PROC.,                           RULE         66.3(a)            2,4,5,7,8
TEXAS RULES OF APPELLATE PROC.,                           RULE         66.3(b)            7
TEXAS RULES OF APPELLATE PROC,                            RULE         66.3(c)            4,5,7,8
TEXAS PENAL CODE § 32.31                                                                  6
TEXAS RULES OF EVIDENCE  404(b)                                           ..         •.   6




                                                   -    iv   -
                                                 I.


                        STATEMENT     REGARDING ORAL              ARGUMENTS


     Petitioner         believes      that       oral        argument    is only neccessary

if the Court deems them to be neccessary. Should the Court desire

oral     argument/        Petitioner         requests            appointment of counsel and

hereby reserves oral argument for counsel.


                                                 II-


                                 STATEMENT        OF       THE   CASE


     On Sept.     30,   2013,    Petitioner was convicted in the 7th Judicial

District Court of Smith County/ Texas of the offense of Aggravated

Robbery,     in     cause       No.   oo7-0509-13,                the Honorable Judge Kerry

L. Russell, Judge presiding.

After a bench trial, the court found Petitioner guilty and sentenced

him to (30) thirty years of imprisonment, in the Texas Department

of     Criminal     justice-Institutional                    Division. Petitioner did not

file a Motion Requesting a New Trial. On Oct. 17, 2013, Petitioner

timely gave oral and written notice of appeal. This Appeal Followed.




                                             -   1     -
                                                      III.


                                STATEMENT OF PROCEDURAL HISTORY

       Appeal     was           to     the     Twelfth          Court        of Appeals. Appellant's
counsel        filed        a        brief     in     compliance             with Anders v. California
and     Gainous        v.        State.        Appellant's             counsel states that he has
diliqently        reviewed              the     appellant record and is of the opinion
that     the     record              reflected        no reversible error and there is no
error upon which appeal can be predicated; submit.tedon May 12/2014.
       He 4B     further              relates       that        he is well acquainted with the
facts in this case Anders, Gainous,                                 and High v.    State,   573 S.W.2d
807 (Tex.Crim.App.                   [Panel Op]       1978)? Anders v. California,              386 U.S.
738,    87 S. Ct. 1396,                18 L.Ed2d 493 (1967).
       Petitioner           filed        a     motion to quash counsel's Ander's brief
along     with     a        pro-se           brief,    on his behalf, on May,               20 2014. On
May 6, 2015, petitioner's                       appeal          was     affirmed.     Petitioner was
then     qranted        an           extension        of       time/    or until Auq. 4,       2015/ to
file     the     instant              pro-se        petition          requesting     a discretionary
review.

                                                       IV.


                                         GROUNDS          FOR       REVIEW

1. WHETHER THE COURT OF APPEALS                            IN THE      INTEREST OF JUSTICE SHOULD
      HAVE,    EXERCISED IT'S DISCRETION, CONSIDERED APPELLANT'S PRO-SE
      ARGUMENTS^ AND ALLOWED APPEAL WITH ATTORNERY AFTER APPEAL COUNSEL
      FILED ANDER'S             BRIEF?
2.    WHETHER  THE  COURT  OF  APPEALS WAS CORRECT IN CONCLUDING THE
      EVIDENCE WAS LEGALLY SUFFICIENT TO ESTABLISH PETITIONER COMMIT
      TED AGGRAVATED ROBBERY AS ALLEGED BY THE INDICTMENT?

3. WHETHER  THE ^OURT   OF APPEALS WAS CORRECT IN CONCLUDING THAT
APPELLANT'S FAILURE TO OBJECT TO NON-CONTEXTUAL EXTRANEOUS OFFENSE
   EVIDENCE WAS NOT PROPERLY PRESERVED FOR APPEAL?

4.    WHETHER  THE  COURT  OF APPEALS WAS CORRECT IN CONCLUDING THAT
      APPELLANT RECEIVED EFFECTIVE ASSISTANCE OF COUNSEL AT TRIAL?




                                                      -    2    -
                                                                V   .

                                                         ARGUMENTS
1.    GROUND          ONE:

      WHETHER THE COURT OF APPEALS                                  IN THE       INTEREST OF JUSTICE     SHOULD
      HAVE EXERCISED IT'S DISCRETION, CONSIDERED APPELLANT'S PRO-SE
      ARGUMENTS AND ALLOWED APPEAL WITH ATTORNEY AFTER APPEAL COUNSEL
      FILED       ANDERS          BRIEF?

       The        Court           of     Criminal          Appeals               has jurisdicition to qrant
this        request           for        a petition for discretionary review under the
provisions of TEXAS RULES OF APPEALLATE PROCEDURE, RULE 66.3:
(a) because                 the        twelfth       Court               of     Appeals in the instant case
has        rendered           a        decision          "not            to    consider Appellant's pro-se
brief arquments after Attorney filed Anders Brief."
      In     the           instant           case    after his appeal attorney had filed an
Anders           brief,           Appellant fled a pro-se brief without the assist
ance        of        an     attorney           contendinq                    there were meritorious claims
sufficient to be filed on Direct Appeal. He                                              filed   the followinq
claims           in        Pro-Se        brief:          (1)            The    evidence is insufficient to
suppoctf- a findinq of quilt,                            (2) The trial court improperly admitted
extraneous offense evidence,                              (3) he received ineffective assistance
of     counsel              (4)        the     trial       court had an improper judicial bias
against him.
      The        Twelfth Court of appeals declined to consider appellant's
pro-se arquments, concludinq that they reviewed the record for re
versible error and have found none. See Bledsoe v. State, 178 S.W.
3d 824, 826-27 (Tex.Crim.App. 2005). See(Opinion pq. 2)
      In Stafford v. State, 813 S.W.2d 824,    the   First   Court   of
Appeals           was faced with a similiar situation in reqards to Anders
brief beinq filed by Appeal attorney and appellant fil«inq pro&se
brief.           The        First        Court           of Appeals adhered to Strafford's pro
se brief and appointed Appeal counsel to assist Appellant, never
theless           exercisinq                 discretion                 and     in     the intrest of justice,
the First court of Appeel& considered Stafford's pro-se arqument,
abated           appeal           and        remanded           case to trial court with orders to
appoint           other           counsel           to     present              those qrounds and any other
qrounds that miqht support appeal. Stafford, Id. pq 504.
      The        different              decisions reached by the First Court of Appeals
and Twelfth Court of Appeals qives merit that Petitioner's Pro-Se


                                                            -       3    -
Brief        possibly        had       significance.                 The Twelfth Court of Appeals
discretionary              decision          not     to        consider       a   pro-se arqument is
not withou eqreqious and reciprocal consequences that the appellant
alone       must   bear.

      Initially,           there is clearly established and strictly enforced
axion        "that        arquments          that        are        available for presentation on
direct        appeal should be presented and a failure to do so consti
tutes waiver or procedural default. Martin v. U.S.,                                     129 S.Ct 211
(2000); Drichos v. State, 152 S.W.3d 360(Tex.App.-Texarkana 2004);
Ex parte Garner, 959 S.W.2d, 189,                              199 (Tex.Crim.App. 1989):
      Because there is                actual       S&MSffnwMWWiiBmp among the state' s 'inter
mediate        courts        of       appeals regardinq their individual decisions
of     whether        to     consider          pro-se              arquements     after Anders^ brief
the        Court     of criminal Appeals should qrant discretionary review
in the instant case based on Tx. Rules of Appellate Proe. -j 66.3
(a)(c) (Reasons For Grantinq REVIEW).                                                            j
      And Appoint Appeal counsel To Assist Petitioner.                                           I
2. GROUND TWO:                                                                                   j
      WHETHER  THE           COURT       OF  APPEALS WAS CORRECT IN CONCLUDING THE
      EVIDENCE WAS          LEGALLY      SUFFICIENT TO ESTABLISH APPELLANT COMMIT
      TED    AGGRAVATED          ROBBERY AS         ALLEGED          BY THE   INDICTMENT?

       The Court of criminal appeals has jurisdiction to qrant this:
request for a Petition For Discretionary rview under the provisions
                                                                                                 i

of TEXAS RULES OF APPELLATE PROCEDURE,                                 RULE 66.3(a),       because the
Twelfth        Court        of       appeals        in        the     instant case has rendered a
decision           "not     to       consider pro-se arquement challenqinq leqally
sufficient           of     the       evidence           conflicts        with    the   sixth   court   of

Appeals decision on an similar decision. See Green v.                                      State, 137
S.W.3d 356(Tex.APP.-Austin 2004).                                                                j
      In     the     instant          case     after his attorney had an appeal brief
appellant           filed        a    pro-se        brief           arquinq that the evidence was
leqally        insufficient to prove that he was criminally responsible
for        aqqravated        robbery.          The        Twelfth Court of Appeals declined
to     consider           appellant's          pro-se arqument concludinq that "after
appellant's           attorney          filed        a        brief, appellant had no riqht to
hybrid representation essentially citing/ Scheanette v. State, 144
S.W.3d 503,          505 (Tex.Crim.App. 2004).                                     •      •      i




                                                     -    4    -
     In Green v.                State,    ID.,       the         Sixth Court of appeals was faced
with       a        similar           situation.        after           qreen's attorney had filed a
brief          qreen filed a pro-se brief challenqinq the "legally suffi
ciency of the evidence."
     While           the        Sixth     Court        of        Appeals noted that Green did not
have the riqht to present his own issues,                                         neverthelejS         in   the
interest of justice, the Sixth Court of Appeals considered Green's
pro-se         arqument.

     The        different              decisions        reached           by     the   Sixth anf twelfth
Court of Appeals reflects the inconsistency in the state's inter
mediate             courts        of     appeals        in        reqards        to Whether to consider
pro-se          arquments on appeal in the instance where the appellant's
attorney             has        alread     filed        a        brief and a layman of the law is
forced          to     file       a    Pro-se brief without                the    assistnce of counsel.

In     this          case,        the     appropriate remedy would be to consider the
Arquments             of        Pro-se Litiqant or at least provide Appellant with
Counsel to file Meritorious claims on Appeal because it's quite
possible another lawyer could have found other Grounds on which
to file an Appeal. Stafford v. State,                                    813 S.W.2d 503,    504(Tex.
Crim.App.            1991).
     The        State's intermediate court of appeals enjoy an unfettered
discretion             to        either        adhere to,             or iqnore arbitrarily on a case
by case basis.                  See e.q. Pullins v.                   State,   No.        12-13-00330
CR (Tex.App.- Tyler [12th Dist.] May 6, 2015); Green v. State,
137 S.W.3d 356 re'h overruled (Tex.App - Austin 2004). The discre
tion       to        either           adhere     to,        or        iqnore pro-se arquments is the
cause          of     conflictinq              decisions reached by both the sixth Court
of     Appeals             in     Green        and     the        Twelfth Court of Appeals in the
instant             case,        in     reqards to laqal sufficiency of the evidence.
TRAP 66.3 (a),66.3(c)(Reasons For qrantinq Review).
3.   GROUND THREE:

     WHETHER  THE  COURT  OF APPEALS WAS CORRECT IN CONCLUDING THAT
     APPELLANT'S  FAILURE  TO  OBJECT  TO NON-CONTEXTUAL EXTRANEOUS
     OFFENSE          EVIDENCE WAS             NOT   PROPERLY PRESERVED                FOR   APPEAL?

        The          Court        of     appeals        has rendered an opinion in conflict
with the rationale of this court                                 in Williams v.         State,      273 S.W.3d
200,    223 (Tex.Crim.App.                     2008) TEXAS RULES OF APPELLATE PROCEDURE
66.3(c).
                                                        -    5    -
       Appellant           asserts           that        non-contextual                extraneous          offense
TRE 404 (b)          evidnce           was        improperly                admitted       and        considered
during           case-in-chief               before           the       issue of identity was raised
by     the        defense.       (VIII RR 29)                Appellant had already plead guilty
to     having        used        victim's           credit cards previously,                          and as such,
is a separate offense. Tex.Pen.Code §32.31 (Viii                                                 RR     21). It is
axiomatic           that     extraneous                 offenses             are     inadmissible as proof
of     the        defendant's guilt in the crime for which he is on trial/
except for certain exceptions.                               IneAlberchtSVatState, 486 S.W.2d
97         (Tex.Crim:App'.             1972         ) [The] Court noted one such exception
is     where        the     extraneous             offense            shows    the    context         in which   the

criminal          act occured,             ie.    the    "res gestae"               of the offense.          The
state's           evidence        was circumstancial                        regarding         identity/          the
prosecution              strongly           injected             petitioner's previous conviction
of     credit        card        abuse/ and the aggravated robbery (VIII RR 79).
But        the     credit        card abuse was a separate offense distinctively
different that the offense at hand/                                   being aggravated robbery.
       The        court of appeals agreed with the assumption that because
appellant's              counsel           did     not       object           at     any time during trial
to     the        admission           of     the        evidence/            (non-contextual extraneous
offenses)           that     his           piwrtt       on Pro-Se Brief regarding extraneous
offense/           has     not        been        properly             preserved           for appeal because
trial        counsel        failed           to     object.            (See pg.       11    -State's reply to
Appellant           Brief).           The        record          is     silent        why he didn't object
after filing a Motion In Limine (1 CR 22) See Stephenson v. State,
255 S.W.2d 652 (Tex.App.-Fort Worth 2008); Rylander V. State,
101 S.W.3d 107 (Tex.Crim.App.                            2003).
       A     violation           of        Motion In Limine,                  by itself,         is not a basis
 (appellant)                                                                                         ,
for^omplaint. See Wade v. State, 814 S.W.2d 763,                                                 764 (Tex.App.-
Waco        1991/        No pet.). But a failure to get a ruling in pre-trial
on the Motion and failure to "OBJECT", does give rise to ineffec
tive assistance of                counsel.          Strickland v.                  Washington,        466 U.S.
668,        105     S.Ct     1965,           85 L. Ed... 2d 344 (1984) . It is not ineffec
tive assistance to fail to object to admissible evidence. McFar-
land v. State, 845 S.W.2d 824,          826     (Tex.crim.App.1982) .              But

because appellant does argue that it was not admissible


                                                         -   6    -
evidence,             the        fact         is        that       ineffective assistance is evident.

Raney v.State,                958 S.W.2d 867 (Tex.App.-Waco 1997).
      The     Court           of     Criminal                 Appeals                should        grant discretionary
review,           because reasonable jurist could debate whether and agree
that the Twelfth court of Appeals should have considered Appellant's
Pro-Se Arguments,                   because appellant's claims had merit, and were not
wholly frivolus. TRAP 66.3(a)(b)(c).
4.    GROUND FOUR


      WHETHER           THE        COURT           OF    APPEALS               WAS    CORRECT       IN    CONCLUDING         THAT
      APPELLANT          RECEIVED             EFFECTIVE                ASSISTANCE            AT    TRIAL?

            The       Court         of        Criminal                 Appeals jas jurisdiction to grant
this        request           for        a petition for discretionary review under the
provisions of TEXAS RULES OF APPELLATE                                                 PROC.        RULKE 66.3 (a)(c),
because           the       Twelfth            Court              of        Appeals in the instant case has
rendered           a decision not to consider pro-se argument, where Peti
tioner has              asserted              trial           counsel                failed        to provide him with
Constituional               Mandated           effective assistance                           of    counsel.         In    texas,

in     a     criminal              case,           the        defendant                is entitled to reasonably
effective             assistance               of        counsel                as     set    forth       in   the    standard

under Strickland v. Washington, 466 U.S. 668 (1984). An Appellant
bringing          a      claim           in        ineffective                   assitance"              must demonstrate
both        that:        (Jjfu      his . counsel's                         performance             was deficient; and
(2)    he was harmed and prejudiced. And but for counsel's unprofes
sional        errors,              the        result              of        the'      proceeding would have been
different.              Stricklan,             ID.       at 694,                104 S. Ct. 2052.
      Petitioner              realizes              that           on          direct        appeal        some claims of
ineffective              assistance                 of        counsel                are proBblematic,               where the
record        fails           to     provide                 an        adequate          record/          an as such/         are
better       made           in      Habeas review/                         where there has been some oppor
tunity        for        the        record              to        have been developed regarding trial
counsel's reason's                   for      his        actions.               See    Bone v.       State,      77 S.W.3d
828, 836 (Tex.Crim.App. 2002); Goodspeed v. State, 187 S.W.3d 390
(Tex.Crim.App.                2005).
      On Appeal,            the Appellant carries the burden of proving ineffect
ive     assistance by a preponderance of the evidence. See Moore v.
State, 694 S.W.2d 528,           531        (Tex.Crim.App 1995). Nevertheless,
upon       close review there are some issues that can be raised under



                                                                       7   -
scrutiny of the Record. (See Appellant's pro-se brief pg.                                           30-43).
He States the following claims of IAC:                               1) Counsel               failed          to
investigate case,             2) Counsel           allowed           excessive             probable     cause
testimony,        3) Failed to object, 4) Failed                               to     utilize     or obtain
favorable         witnesses,             and     counsel           failed to meet the standards
outlined under Strickland v.                      Washington,             Id.,       in several areas re
sulting irreparable harm.
       In     light     that        the        Court        of Criminal Appeals strictly and
regularly         follow          the     clearly established axiom "that arguments
that        are   available             for     presentation              on        direct appeal should
be     presented/           and     failure        to do so constitutes waiver or pro
cedural default. Ex parte Gardner, 959 S.W.2d 189, 199 (Tex.Crim.
App. 1989). The Court of Criminal Appeals should grant discretion
ary     review,        because           reasonable              jurist could debate whether or
argee that in the interest of justice the Twelfth Court of Appeals
should        have considered appellant's pro-se argument, as the Sixth
Court of Appeals did. Green v. State,                               137 S.W.3d 356 (Tex.       App.-
Austin 2004) ; TRAP 66.3(a)(c).
                                          PRAYER       FOR       RELIEF

       WHEREFORE,       PREMISES CONSIDERED,                      Petitioner-Appellant                  prays
that        the   Honorable             Texas Court of Criminal Appeals would grant
a     Petition        For     Discretionary Review,                   and remand to the Twelfth
Court        of   Appeals          to     consider           Appellant's pro-se arguments or
in +bi©a-alternative,               appoint        another           Appeal           Counsel      to assist
in preparing an Appeal.
HENCE       PRAYS:

                                                                      RESPECTFULLY            SUBMITTED

                                                                          /,WMy fu/ll'^
                                                                      TIMOTHY DWAYNE              PULLINS
                                                                      TDCJ-CID# 1891828
                                                                      Coffield Unit-TDCJ-CID
                                                                      2661          F.M.   2054
                                                                      Tennessee Colony,               Texas
                                                                      Zip  75884
                                    CERTIFICATE             OF    MAILING
I,     TIMOTHY        DEWAYNE           PULLINS,        #1891828,              swear under penalty of
perjury that on this %*l daY of July, 2015/ I placed the forego
ing attached Pro-Se Petition For Discretionary Review, in a postage
prepaid envelope addressed to:




                                                   -    8    -
Court of Criminal Appeals
Abel    Acosta,       Clerk
P.O.    BOX    12308
Austin,       Tx.    78711

And  then  on  that  same date deposited the same in the prison's
mailbox for outgoing inmate mail:

                                                       Timothy
                                                       ?imothy tfewayne Pullim
                                 CERTIFICATE OF SERVICE

Service has been accomplished by United States Mail First postage
prepaid addressed to:
1)     State Prosecuting Attorney
       P.O.    BOX    12405
       Capital Stattion
       Austin,       Texas    78711-2405

2)     District Attorney
       (Micheal West)
       Smith County Courthouse
       100 N. Broadway Ave.
       Tyler,       Tx 75702

And then deposited same in prison mailbox.
       Signed on this %[ day of July, 2015.                _,        .

                                                       Timothy Dewayne Pullins
                                                       #   1891828




                                           -   9   -
'                                  NO. 12-13-00330-CR


                          IN THE COURT OF APPEALS


               TWELFTH COURT OF APPEALS DISTRICT


                                    TYLER, TEXAS


TIMOTHYDEWA YNE PULLINS,                        §      APPEAL FROM THE 7TH
APPELLANT


V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                        PER CURIAM

       Timothy Dewayne Pullins appeals his conviction for aggravated robbery. Appellant's
counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                         Background

       In the early morning hours of January 27, 2013, the victim began walking home after a
night out at a bar in Tyler, Texas. Although she parked her vehicle at the bar, she decided to
walk home because she was intoxicated. As she walked, a vehicle approached her. A man
exited the vehicle and robbed her at gunpoint. The victim went to a nearby convenience store
and called the police.   Once an officer arrived, she described the assailant as an African
American male whose lips were "lighter on the inside [and] progressively got darker toward the
outside of the lip." Approximately an hour or two after the robbery, a man later identified as
Appellant was photographed and videotaped using the victim's credit cards at a local Wahnart,
McDonald's, and a gas station. The three stores are in close proximity to each other.
       In response to a local news story releasing Appellant's photo in connection with the
robbery, Appellant voluntarily called the police. He left a message with Detective Damon Swan
of the Tyler Police Department stating that he did not commit the robbery but that he was present
during its commission. When he arrived at the station, Appellant stated, in contrast to his phone
call, that he was not present during the robbery, and that he purchased the credit cards from a
third party. Confronted by some of the evidence against him, Appellant changed his version of
the events two more times. Ultimately, he admitted that he was present during the robbery and
that he knew the robbery would take place. He denied that he actually committed the robbery.
Instead, he stated that one of the other two occupants of the car, his nephew Michael Hunter,
committed the robbery. He denied knowing that Hunterwould use a gun, even though he knew
that Hunter often carried a gun. Based on this information, Detective Swan arrestedAppellant.
        Appellant was indicted for the first degree felony offense of aggravated robbery.1
Appellant initially wanted to plead guilty in hopes of a satisfactory plea agreement, but
ultimately pleaded not guilty. After a bench trial, the trial court found Appellant guilty and
sentenced him to thirty years of imprisonment. This appeal followed.


                         Analysis Pursuant To Anders v. California

       Appellant's counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant's counsel states that he has diligently reviewed the appellate record and is of
the opinion that the record reflects no reversible error and that there is no error upon which an
appeal can be predicated. He further relates that he is well acquainted with the facts in this case.
In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App.
[Panel Op.] 1978), Appellant's brief presents a chronological summation of the procedural
history of the case and further states that Appellant's counsel is unable to raise any arguable
issues for appeal.
       Appellant filed a motion to quash counsel's Anders brief, along with a pro se brief
contending that (1) the evidence is insufficient to support a finding of guilt, (2) he received
ineffective assistance of counsel, (3) the trial court improperly admitted extraneous offense
evidence, and (4) the trial court had an improper judicial bias against him. We have reviewed
the record for reversible error and have found none. See Bledsoe v. State, 178 S.W.3d 824, 826-
27 (Tex. Crim. App. 2005).




        1See Tex. Penal Code Ann. § 29.03(a)(2)(West 2011).
                                                 Conclusion

         As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant's
counsel has moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding). We are in agreement with Appellant's counsel that the
appeal is wholly frivolous. Accordingly, his motion for leave to withdraw is hereby granted, and
the trial court's judgment is affirmed. See TEX. R. App. P. 43.2. Appellant's motion to quash
counsel's Anders brief is overruled.

         As a result of our disposition of this case, Appellant's counsel has a duty to, within five
days of the date of this opinion, send a copy of the opinion and judgment to Appellant and advise
him of his right to file a petition for discretionary review.    See TEX. R. App. P. 48.4; In re
Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the
Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review on his behalf or he must file a petition for discretionary review pro se. Any
petition for discretionary review must be filed within thirty days from the date of this court's
judgment or the date the last timely motion for rehearing was overruled by this court. See Tex.
R. App. P. 68.2. Any petition for discretionary review must be filed with the Texas Court of
Criminal Appeals. See Tex. R. App. P. 68.3(a). Any petition for discretionary review should
comply with the requirements of Texas Rule of Appellate Procedure 68.4. See In re Schulman,
252 S.W.3d at 408 n.22.

Opinion delivered May 6, 2015.
Panel consisted of Worthen, C.J.,Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)